 USDC IN/ND case 3:18-cv-00574-JD-APR document 99 filed 10/24/18 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

AARON COATES,                                  )
                                               )
                      Plaintiff,               )
                                               )
              v.                               )      Case No. 3:18-cv-574-JD-MGG
                                               )
VALEO FINANCIAL ADVISORS, LLC,                 )
et. al.,                                       )
                                               )
                      Defendants.              )

           HHT DEFENDANTS’ SUBMISSION OF CERTIFIED COPIES
                         [Dkt. 62-6 and 62-7]

      Defendants, Hoover Hull Turner LLP, Andrew Hull, Camie Swanson-Hull,

Kenneth Munson, Wayne Turner, Michael Blinn, Evan Carr, Susanne Johnson,

Fortuna Gipson and Melodie Alexander (collectively, the “HHT Defendants”), by

counsel, respectfully submit certified copies of Exhibits 5 and 6 to their Brief in

Support of HHT Defendants’ Motion to Dismiss Plaintiff’s Complaint (Dkt. 62) (the

“Brief in Support”) and state the following:

      1.      The HHT Defendants timely filed their Brief in Support on

September 26, 2018.

      2.      At the time of filing, the HHT Defendants were awaiting certified copies

of Exhibits 5 and 6 to their Brief in Support and provided true and accurate

uncertified copies.

      3.      The HHT Defendants respectfully supplement their Brief in Support to

include certified copies of Exhibit 5, June 1, 2015 Answer filed by Aaron Coates (Dkt.
 USDC IN/ND case 3:18-cv-00574-JD-APR document 99 filed 10/24/18 page 2 of 2


62-6) and Exhibit 6, June 15, 2017 Motion to Correct Error, together with proposed

Order, filed by Aaron Coates (Dkt. 62-7).

       4.    The attached certified copies of Exhibits 5 and 6 are identical to the

uncertified copies filed on September 26, 2018, with the sole exception of being

certified, and no party will be prejudiced by their submission here.

                                                Respectfully submitted,
                                                /s/ Michael A. Dorelli
                                                David J. Hensel (15455-49)
                                                dhensel@hooverhullturner.com
                                                Michael A. Dorelli (20862-49)
                                                mdorelli@hooverhullturner.com
                                                HOOVER HULL TURNER LLP
                                                111 Monument Circle, Suite 4400
                                                P.O. Box 44989
                                                Indianapolis, IN, 46244-0989
                                                Tel: (317) 822-4400
                                                Fax: (317) 822-0234

                                                Counsel for HHT Defendants

                          CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent
electronically to the Plaintiff and all registered participants as identified on the
Notice of Electronic Filing (NEF) on October 24, 2018.

      I further certify that on October 24, 2018, a copy of the foregoing pleading
was sent via email at aska.coates@gmail.com and acoates@relevantfinancial.com
and was mailed, by first-class U.S. Mail, to:

Aaron Coates
18709 Taft Court
Goshen, IN 46528

                                                /s/ Michael A. Dorelli
980595v2




                                            2
